Case 18-12333-elf       Doc 28     Filed 10/09/20 Entered 10/09/20 11:06:44          Desc Main
                                   Document      Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                           :   BANKRUPTCY NO. 18-12333(ELF)
MICHAEL G. JOHNSON and                           :   CHAPTER 13
PAULA A. JOHNSON                                 :
                                                 :   HEARING SCHEDULED FOR
                   Debtors                       :   NOVEMBER 3, 2020 AT 9:30 A.M.
                                                 :   UNITED STATES BANKRUPTCY COURT
                                                 :   900 MARKET STREET
                                                 :   PHILADELPHIA, PENNSYLVANIA 19107

                        MOTION OF ALLY FINANCIAL INC.
                     FOR RELIEF FROM THE AUTOMATIC STAY
               PURSUANT TO 11 U.S.C. §362(d) AND WAIVER OF 14 DAY
            STAY OF EFFECTIVENESS OF ORDER AND FOR ABANDONMENT


TO THE HONORABLE ERIC L. FRANK
OF THE BANKRUPTCY COURT:

       Ally Financial Inc., by and through its attorneys, Lavin, Cedrone, Graver, Boyd &

DiSipio, hereby moves the Honorable Court for an Order pursuant to 11 U.S.C. §362(a) granting

Ally Financial Inc. relief from the automatic stay and in support thereof avers:

       1.      Ally Financial Inc. is a corporation duly organized and in good standing under the

laws of the State of Delaware and for purposes of this motion only, maintains a place of business

at 4000 Lexington Avenue N, Suite 100, Shoreview, MN 55126.

       2.      On or about April 6, 2018, the Debtors filed a voluntary petition under Chapter 13

of Title 11 of the United States Code.

       3.      On or about September 11, 2014, Michael Gerald Johnson (the “Debtor”)

executed and delivered to Motorworld Automotive Group (the “Dealer”), a Retail Installment

Sale Contract (the “Contract”) in consideration of the purchase price of a 2008 Chevrolet Trail

Blazer, VIN: 1GNDT13S782254842 (the “Vehicle”). A true and correct copy of the Contract is

attached hereto and incorporated herein as Exhibit “A”.
Case 18-12333-elf       Doc 28      Filed 10/09/20 Entered 10/09/20 11:06:44         Desc Main
                                    Document      Page 2 of 3



       4.      Dealer assigned the Contract to Ally Financial Inc. whereby the Debtor became

obligated to Ally Financial Inc. under the terms of the Contract. A copy of the Vehicle’s

Electronic Title is attached hereto and incorporated herein as Exhibit “B”.

       5.      Under the terms of the Contract, the Debtor agreed to pay the principal sum of

$12,507.82, plus finance charges calculated at an annual percentage rate of 6.50% by remitting

sixty (60) payments in the amount of $245.34 each beginning October 25, 2014.

       6.      As of and including the September 26, 2020 due Contract payment, the Debtors

are in post-petition arrears to Ally Financial Inc. for $1,852.25.

       7.      The Vehicle is to be paid directly in the Debtors’ plan.

       8.      The estimated value of the Vehicle is $3,700.00, less costs of repossession,

preparation for sale and costs of sale.

       9.      The net payoff under the Contract totals $1,852.25.

       10.     The Contract requires the Debtor to maintain verifiable insurance coverage on the

Vehicle and as of the petition date, Ally Financial Inc. was unable to verify insurance for the

Vehicle.

       11.     The Debtor has defaulted on his obligations to Ally Financial Inc. under the

Contract by reason of the foregoing, Ally Financial Inc. is entitled to immediate relief from the

automatic stay imposed by 11 U.S.C. §362(a) for cause, including lack of adequate protection.

       12.     Ally Financial Inc. respectfully requests that the foregoing property be abandoned

as property of the estate in accordance with 11 U.S.C. §554 and Bankruptcy Rule 6007(b).

       13.     Ally Financial Inc. requests that as permitted by Bankr. R. 4001(a)(3), the courts

Order become effective immediately without the 14 day stay imposed by said rule.

       WHEREFORE, Ally Financial Inc. moves this Honorable Court to enter an Order:
Case 18-12333-elf    Doc 28    Filed 10/09/20 Entered 10/09/20 11:06:44            Desc Main
                               Document      Page 3 of 3



            A.      Terminating the automatic stay as to Ally Financial Inc.
                    with respect to the Vehicle;

            B.      Permitting Ally Financial Inc. to take such actions and seek
                    such remedies to recover the Vehicle as are permitted by
                    the Contract, the Pennsylvania Uniform Commercial Code
                    and other applicable laws;

            C.      Deeming the Vehicle abandoned; and

            D.      Granting such other and further relief as this Court may
                    deem just and proper.

                                      LAVIN, CEDRONE, GRAVER, BOYD & DiSIPIO


DATED: October 9, 2020                By:   /s/ Regina Cohen
                                            Regina Cohen, Esquire
                                            Attorneys for Ally Financial Inc.
